Holden, J.,
delivered the opinion of the court.
This is an injunction suit in chancery to determine the question of whether or not new territory may be added to an existing consolidated school district prior to the enactment of chapter 198, Laws of 1922, where there is no petition for such purpose, and no joint action by the boards of trustees of the consolidated district and those of the district seeking to be added, nor any previous action on the part of the county superintendents, where the territory of the proposed enlarged consolidated district lies in three counties, nor any other action on the part of the school officials of the different counties or districts authorizing such addition of new territory; the exact inquiry being whether the superintendent of the county or trustees of the district comprising the new territory to be added can by their action alone add their district to the existing consolidated district.
We see no necessity of stating the facts of the case beyond saying that the controversy here presented involves the question stated above. The appellants attempted to add their district territory to the consolidated school dis*746trict of appellees, without endeavoring to pursue any statutory method, or any other reasonable procedure required for such annexation. However, we do not pass upon the question as to whether territory may be added to a consolidated school district by any of- the methods suggested above, because we do not think there was any lawful authority for enlarging a consolidated school district by adding new territory thereto, the whole of which would lie in two or more counties, before the enactment of chapter 198, Laws of 1922, which prescribes the sole manner and method of adding new territory to an adjoining existing consolidated school district.
Consolidated school districts being creatures of the statute, we do not think they can be added to except by statutory provisions; and it seems to us this fact was recognized when the said chapter 198, Law's of 1922, was adopted so as to permit the enlargement of such consolidated school districts by the addition thereto of new territory. Trustees of Walton School v. Board of Sup’rs of Covington County, 115 Miss. 117, 75 So. 833, and Keeton v. Board of Sup'rs of Clarke County, 117 Miss. 72, 77 So. 906, are not in point.
The rights contended for by appellants are to be controlled by the law as it stood prior to the said act of 1922, and, in view of the conclusion we have reached, it is our opinion the lower court was correct in holding the appellants had no right to annex the territory of their school district to the territory of the existing consolidated school district. Carrollton v. Town of North Carrollton, 109 Miss. 344, 68 So. 483.
The decree of the lower court is therefore affirmed.

Affirmed.

For opinion on suggestion of error see 132 Miss. 499, 97 So. 14.